359 U.S. 120 (1959)
HANDFORD
v.
UNITED STATES.
No. 578.
Supreme Court of United States.
Decided March 23, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Julian Webb for petitioner.
Solicitor General Rankin for the United States.
PER CURIAM.
The petition for writ of certiorari is granted. Upon consideration of the entire record and the confession of error by the Solicitor General, the judgment of the United States Court of Appeals for the Fifth Circuit is reversed.